NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

G AND G CLOSED CIRCUIT EVENTS,                  No.    21-55488
LLC,
                                                D.C. No.
                Plaintiff-Appellant,            2:19-cv-07854-WDK-JC

 v.
                                                MEMORANDUM*
DANIEL JOEL SNUKAL, DBA Puntas
Cabras, individually; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   William D. Keller, District Judge, Presiding

                             Submitted May 10, 2022**
                               Pasadena, California

Before: McKEOWN and IKUTA, Circuit Judges, and DANIELS,*** District
Judge.

      G and G Closed Circuit Events, LLC, appeals the district court’s order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable George B. Daniels, United States District Judge for the
Southern District of New York, sitting by designation.
granting summary judgment on its 47 U.S.C. §§ 553 and 605 claims and declining

to exercise supplemental jurisdiction over its state law claims. We have

jurisdiction under 28 U.S.C. § 1291 and we affirm.

      This is one of three appeals brought by G and G that implicate the

application of 47 U.S.C. §§ 553 and 605 to commercial programs that are

broadcast over the internet. All three appeals raise identical issues, the substance

of which we addressed in our opinion in G and G Closed Circuit Events, LLC v.

Liu, No. 21-56047, __ F.4th __ (9th Cir. 2022). For the reasons explained in our

opinion, we affirm the district court’s order.

      In this case, as in Liu, the district court granted G and G ample opportunity

to conduct discovery on the method by which the commercial program was

broadcast. And here, as in Liu, G and G declined to take advantage of this

opportunity and instead relied on conclusory statements regarding the method of

transmission. It was G and G’s burden at summary judgment to come forward

with evidence establishing a genuine dispute of material fact. See Celotex Corp. v.

Catrett, 477 U.S. 317, 322–23 (1986). Because G and G failed to carry this

burden, summary judgment was appropriate.

      AFFIRMED.




                                           2